Citation Nr: 1044986	
Decision Date: 12/02/10    Archive Date: 12/10/10

DOCKET NO.  07-10 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of entitlement to service connection for myofascial pain 
syndrome, claimed as multiple joint pain, to include as due to an 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

T.C. Blake, Associate Counsel
INTRODUCTION

The Veteran served on active duty from December 1979 to December 
1982 and from September 1990 to June 1991.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a July 2006 rating decision of the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO), which 
in pertinent part, determined that new and material evidence had 
not been submitted to reopen a claim of entitlement to service 
connection for myofascial pain syndrome, claimed as multiple 
joint pain, to include as due to an undiagnosed illness.

In February 2010, the Veteran testified at a personal hearing 
held before the undersigned Acting Veterans Law Judge.  A copy of 
the transcript is of record.  At that time, the Veteran waived 
initial RO consideration of the new evidence submitted in 
conjunction with the hearing.  38 C.F.R. § 20.1304(c) (2010).


FINDINGS OF FACT

1.  Service connection for myofascial pain syndrome, claimed as 
multiple joint pain, to include as due to an undiagnosed illness, 
was denied in a September 2004 Board decision.  

2.  The evidence received since the September 2004 Board decision 
was not previously of record and relates to an unestablished fact 
necessary to substantiate the claim of entitlement to service 
connection for myofascial pain syndrome, claimed as multiple 
joint pain, to include as due to an undiagnosed illness.    

3.  Competent evidence of myofascial pain syndrome in service, 
manifestations of arthritis within one year following the 
Veteran's discharge from service, or of a nexus between 
myofascial pain syndrome and service, is not of record.  

4.  The Veteran served in the Persian Gulf War from September 
1990 to June 1991.

5.  The Veteran does not have a separate undiagnosed disability 
manifested by symptoms involving myofascial pain syndrome.


CONCLUSIONS OF LAW

1.  The September 2004 Board decision that denied entitlement to 
service connection for myofascial pain syndrome, claimed as 
multiple joint pain, to include as due to an undiagnosed illness, 
is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 
(2010).

2.  New and material evidence has been submitted since the 
September 2004 Board decision and the claim of entitlement to 
service connection for myofascial pain syndrome, claimed as 
multiple joint pain, to include as due to an undiagnosed illness, 
is reopened.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 38 C.F.R. 
§ 3.156(a) (2010). 

3.  Myofascial pain syndrome, claimed as multiple joint pain, to 
include as due to an undiagnosed illness was not incurred or 
aggravated in service, nor may be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 1131, 
1133, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.310, 3.317 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that myofascial pain syndrome, claimed as 
multiple joint pain, to include as due to an undiagnosed illness, 
is related to his military service with the United States Army 
from September 1990 to June 1991.



Factual Background

Service treatment records show that the Veteran complained of 
some aches and pains over his body and abdominal cramps in 
October 1990, but he was assessed as having a questionable vaso 
vagal response.  He also complained of swollen or painful joints 
in April 1991, which he attributed to his right index finger as 
swollen due to an injury, in a redeployment report of medical 
history.  However, service treatment treatments are silent with 
respect to any complaints, treatment, or diagnosis of myofascial 
pain syndrome.  

The Veteran submitted an original claim for service connection 
for myofascial pain syndrome in October 1999.  The RO denied this 
initial claim in a February 2002 rating decision, and 
subsequently in an August 2002 rating decision.  The RO provided 
notice of these denials and the Veteran initiated an appeal by 
submission of October 2000 and January 2003 substantive appeals, 
via a VA Form 9.  

In connection with this claim the Veteran was afforded a VA 
examination in July 2002.  At that time the VA examiner reviewed 
X-rays of the Veteran's shoulders, both elbows, both ankles, and 
both knees and was unable to identify abnormal physical findings 
in any of these joints.  The July 2002 VA examiner diagnosed the 
Veteran with myofascial pain syndrome and concluded that this 
assessment does not qualify as Gulf War syndrome with an 
undiagnosable condition.  The VA examiner also noted the 
Veteran's limitations appeared to be largely due to guarding and 
muscle soreness.  

The Board denied the claim in a September 2004 decision finding 
that there was no evidence of a current disability.  Although the 
Board provided notice of this denial, the Veteran did not 
initiate an appeal.  Therefore, the Board's decision of September 
2004 is final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

In January 2006, the Veteran filed a new claim for service 
connection for myofascial pain syndrome.  No evidence was 
submitted at that time.  By rating decision dated in July 2006, 
the RO declined to reopen the claim of service connection for 
myofascial pain syndrome.

Thereafter, the Veteran submitted more recent VA outpatient 
treatment records dated from July 2008 to August 2010, which in 
pertinent part, noted mild degenerative changes in May 2009 and 
musculoskeletal pain in December 2009.  The Veteran was also 
diagnosed with right knee degenerative joint disease in April 
2010 and degenerative signal anterior horn lateral meniscus 
without discrete tear in August 2010.

New and Material Evidence Analysis

Generally, a claim which has been denied may not thereafter be 
reopened and allowed based on the same record.  38 U.S.C.A. § 
7104.  However, pursuant to 38 C.F.R. § 5108, if new and material 
evidence is presented or secured with respect to a claim which 
has been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim.

New evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an un-established fact necessary 
to substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In determining 
whether evidence is "new and material," the credibility of the 
new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

The Board notes that even where the RO did not address whether 
there was new and material evidence, the Board has a 
jurisdictional responsibility to determine whether a claim 
previously denied by the RO is properly reopened.  See Jackson v. 
Principi, 265 F.2d 1366 (Fed. Cir. 2001).  Accordingly, the Board 
must initially determine whether there is new and material 
evidence to reopen the claim.  

Upon review of the record, the Board finds that the evidence 
regarding the joints is new and material.  Specifically, VA 
outpatient treatment records noting mild degenerative changes in 
May 2009, musculoskeletal pain in December 2009, right knee 
degenerative joint disease in April 2010, and degenerative signal 
anterior horn lateral meniscus without discrete tear in August 
2010 are not cumulative or redundant of evidence already of 
record because they suggest that the Veteran has a current 
disability relating to his joints.  No such evidence was of 
record at the time of the prior denial in September 2004 when the 
Board denied the claim for service connection.  Because the newly 
submitted evidence establishes a current disability that is 
potentially related to the Veteran's military service, it is 
material because it bears directly and substantially upon the 
specific matter under consideration.  Additionally, this 
evidence, by itself or in connection with evidence previously 
assembled, raises a reasonable possibility of substantiating the 
claim of service connection for myofascial pain syndrome, claimed 
as multiple joint pain, as due to an undiagnosed illness.  

Therefore, the Board finds that the newly submitted evidence to 
be both new and material.  Having submitted new and material 
evidence, the Veteran's service connection claim on appeal, is 
reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 

Service Connection Analysis

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated in active military service.  38 U.S.C.A 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to prevail on the 
issue of service connection there must be competent evidence of a 
current disability, medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease and the current disability.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).

In addition, certain chronic diseases, such as arthritis, may be 
presumed to have been incurred during service if they became 
disabling to a compensable degree within one year of separation 
from active duty.  38 C.F.R. §§ 3.307, 3.309.  Disorders 
diagnosed more than one year after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

In addition, service-connected disability compensation may be 
paid to (1) a claimant who is a Persian Gulf Veteran; (2) who 
exhibits objective indications of chronic disability resulting 
from an illness or combination of illnesses manifested by one or 
more signs or symptoms such as those listed in paragraph (b) of 
38 C.F.R. § 3.317; (3) which became manifest either during active 
military, naval or air service in the Southwest Asia Theater of 
Operations during the Persian Gulf War, or to a degree of 10 
percent or more no later than December 31, 2006; and (4) that 
such symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  Signs or symptoms which may be manifestations of 
undiagnosed illness include, but are not limited to: fatigue, 
signs or symptoms involving the skin, muscle or joint pain, 
neurologic signs or symptoms, neuropsychological signs or 
symptoms, signs or symptoms involving the respiratory system, and 
gastrointestinal signs or symptoms.  38 C.F.R. § 3.317(a), (b).

In cases where a Veteran applies for service connection under 
38 C.F.R. § 3.317 but is found to have a disability attributable 
to a known diagnosis, further consideration under the direct 
service connection provisions of 38 U.S.C.A. §§ 1110 and 1131 is 
nevertheless warranted.  See Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent medical 
evidence to the effect that the claim is plausible; lay 
assertions of medical status do not constitute medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against the 
claim, in which case, the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  

During the February 2010 hearing the Veteran testified that he 
has experienced multiple joint pain as soon as he returned from 
the Persian Gulf War in 1991.  He further testified that he was 
recently diagnosed with a current disability, which the April 
2010 VA outpatient treatment record reports as right knee 
degenerative joint disease with musculoskeletal pain.  The 
Veteran asserts that service connection is warranted for 
myofascial pain syndrome, claimed as multiple joint pain, as due 
to an undiagnosed illness.

Given the evidence of record, the Board finds that service 
connection for myofascial pain syndrome is not warranted.  First, 
there is no reported injuries regarding the joints and the 
separation examination in April 1991 reported the joints as 
normal, with the noted exception of the right index finder.  
Also, there is no evidence of degenerative joint disease during 
service or within one year after separation from active service.  
Furthermore, there is no link between the Veteran's current 
disorder and military service.  The Board notes the gap of time 
between the Veteran's separation from service in 1991 and the 
first report of a diagnosis of myofascial pain syndrome in July 
2002.  Such a lapse of time is a factor for consideration in 
deciding a service connection claim.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  Moreover, a July 2002 VA examiner 
concluded that the Veteran's assessment of myofascial pain 
syndrome did not qualify as Gulf War syndrome with an 
undiagnosable condition.  

It is acknowledged that the Veteran is competent to give evidence 
about his observable symptomatology.  Layno v. Brown, 6 Vet. App. 
465 (1994).  It also is acknowledged that lay evidence concerning 
continuity of symptoms after service, if credible, ultimately is 
competent, regardless of the lack of contemporaneous medical 
evidence.  Buchanan, 451 F.3d at 1331.  Here, however, any 
statements as to continuous joint problems since service are not 
found to be persuasive in light of the fact that the Veteran did 
not file a claim for service connection for myofascial pain 
syndrome until October 1999, approximately 8 years following 
separation from service and was not diagnosed with myofascial 
pain syndrome until July 2002, approximately 11 years following 
separation from service.  Such histories reported by the Veteran 
for treatment purposes are of more probative value than the more 
recent assertions and histories given for VA disability 
compensation purposes.  Rucker v. Brown, 10 Vet. App. 67, 73 
(1997) (finding that lay statements found in medical records when 
medical treatment was being rendered may be afforded greater 
probative value; statements made to physicians for purposes of 
diagnosis and treatment are exceptionally trustworthy because the 
declarant has a strong motive to tell the truth in order to 
receive proper care); see also Pond v. West, 12 Vet. App. 341 
(1999) (finding that, although Board must take into consideration 
the Veteran's statements, it may consider whether self-interest 
may be a factor in making such statements).

For these reasons, continuity of symptomatology has not been 
established either through the medical evidence or through the 
Veteran's statements.  As such, the Board finds that the 
Veteran's statements regarding continuity of symptomatology are 
not credible.  

As above, the earliest complaints of a joint disorder is the 
Veteran's claim for service connection for myofascial pain 
syndrome dated in October 1999, approximately 8 years following 
separation, and the earliest medical evidence of a joint disorder 
is a July 2002 VA examination report, approximately 11 years 
after military service.  See Maxson, 230 F.3d at 1333.  
Accordingly, the Veteran's contentions are of little probative 
value.       

Furthermore, the Board finds that the symptoms for which the 
Veteran has complained have not resulted in a disability which 
can be said to be undiagnosed.  Since there is, of record, 
medical evidence attributing the Veteran's multiple joint pain 
symptoms to a clinically-diagnosed disorder, the requirements for 
entitlement to service connection under 38 C.F.R. § 3.317 must 
also be denied.

For the reasons stated above, the Board finds that a 
preponderance of the evidence is against the claim of entitlement 
to service connection for myofascial pain syndrome, claimed as 
multiple joint pain, to include as due to an undiagnosed illness.  
See Gilbert, 1 Vet. App. at 55.



Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim to reopen a previously and finally denied claim, VA 
must notify a claimant of the evidence and information that is 
necessary to reopen the claim and VA must notify the claimant of 
the evidence and information that is necessary to establish his 
entitlement to the underlying claim for the benefit sought by the 
claimant.  To satisfy this requirement, VA must look at the bases 
for the denial in the prior decision and provide a notice letter 
that describes what evidence would be necessary to substantiate 
that element or elements required to establish service connection 
that were found insufficient in the previous denial.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

The RO provided the appellant pre-adjudication notice by letters 
dated in January 2006 and March 2006.  Moreover, the record shows 
that the appellant was represented by a Veteran's Service 
Organization and its counsel throughout the adjudication of the 
claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, afforded the appellant a physical 
examination, obtained a medical opinion as to the etiology of 
disabilities, and afforded the appellant the opportunity to give 
testimony before the Board.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the appellant's claims file; and the appellant 
has not contended otherwise.  

The July 2002 VA examiner reviewed the Veteran's claims file, 
noted his medical history, and recorded pertinent examination 
findings.  The Board notes that the VA examination report is 
probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008).  While the July 2002 VA examination report predates VA 
outpatient treatment records noting mild degenerative changes in 
May 2009, musculoskeletal pain in December 2009, right knee 
degenerative joint disease in April 2010, and degenerative signal 
anterior horn lateral meniscus without discrete tear in August 
2010, it is noted that the bases of the July 2002 VA examination 
was to obtain an opinion as to whether the Veteran's diagnosed 
myofascial pain syndrome was due to an undiagnosed illness.  
Subsequent diagnoses of actual diagnosed illnesses would not 
change the bases of the July 2002 VA examiner's opinion.

The Board notes that a VA opinion was not obtained on the theory 
of service connection for myofascial pain syndrome on a direct 
basis, however, VA need not conduct an examination with respect 
to this theory of entitlement because the information and 
evidence of record contains sufficient competent medical evidence 
to decide the claim.  38 C.F.R. § 3.159(c)(4).  Under McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), in disability compensation 
(service connection) claims, VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a disability, 
and (2) evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases manifesting 
during an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another service-
connected disability, but (4) insufficient competent medical 
evidence on file for the VA to make a decision on the claim.

In this case, there is no competent evidence of an event in 
service and no competent evidence that suggests a causal link 
between the Veteran's currently diagnosed joint problems and any 
incident of active duty.  As above, VA treatment records show an 
impression of myofascial pain syndrome in July 2002 and mild 
degenerative changes beginning in May 2009.  Indeed, in view of 
the 11 and 18 year gaps between the diagnosed joint problems and 
active duty, relating the Veteran's current joint problems to his 
service would be entirely speculative. Therefore, there is no 
duty to provide an examination or a medical opinion on the theory 
of direct service connection. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4); McLendon, supra.

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.


ORDER

As new and material evidence has been received, the claim of 
entitlement to service connection for myofascial pain syndrome, 
claimed as multiple joint pain, to include as due to an 
undiagnosed illness, is reopened.  

Service connection for myofascial pain syndrome, claimed as 
multiple joint pain, to include as due to an undiagnosed illness, 
is denied.  


____________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


